IN       T H E C O U R T O F A P P E A L S O F T E N N E S S E E


                                                                                                            F L E
                                                                                                              I D
                                                  A T N A S H V IL L E



                                                                                                           N o v e m b e r 1 6 , 1 9 9 8

P E G G Y               J E A N           B R A D F O R D ,                        )                        C e c il W . C r o w s o n
                                                                                   )                          A p p e lla t e C o u r t
                    P e t it io n e r /A p p e lla n t ,                           )                                  C le r k
                                                                                   )         A p p e a l N o .
V S .                                                                              )         0 1 -A -0 1 -9 7 1 2 -C V -0 0 6 8 9
                                                                                   )
J A M E S W IL L IA M                              A N D E R S O N                           )       C o ffe e C ir c u it
a n d M Y R A A L E A                                                                        )       N o . 2 5 ,2 3 2
                                                                                   )
                    R e s p o n d e n t s /A p p e l l e e s ,                               )
                                                                                   )
IN        R E :          R a c h e l L e e A n d e rs o n                                    )

                        d /o /b : 1 0 /2 0 /9 0                                              )



              A P P E A L E D               F R O M T H E C IR C U IT C O U R T O F C O F F E E C O U N T Y
                                                 A T M A N C H E S T E R , T E N N E S S E E

                              T H E H O N O R A B L E G E R A L D                         L . E W E L L , S R ., J U D G E




J    . B R O O K                 S F    O X
M      O O R E &                  H E     D G E    S
1    0 5 N . A t               la n t     ic S t       re e t
P    . O . B o x                1 8 1      0
T     u lla h o m              a , T    e n n e        s s e e 3 7 3 8 8
             A tto              rn e     y fo r         P e t it io n e r /A p p e lla n t

H      . T    H       O M A       S P A     R S O        N S
P     A R      S     O N S       , N IC    H O L         S & J O H N S O N
1    0 1        W      e s t     M a in      S t re        e t
M       a n    c    h e s t     e r, T    e n n e         s s e e 3 7 3 5 5
                     A tto      rn e y     fo r R           e s p o n d e n t s /A p p e l l e e s




                                                           A F F IR M E D       A N D    R E M A N D E D
                                                                                     B E N H . C A N T R E L L
                                                                                     P R E S ID IN G J U D G E , M .S .



C O N C U R :
K O C H , J .
C A IN , J .



                                                     O    P I N              I O           N



                       T h i s is a c u s t o d y d is p u t e b e t w e e n t h e c h ild ’s fa t h e r a n d

th e      c h ild ’s        m a te rn a l         g ra n d m o th e r,             w h o       w a s       n o m in a te d         a s    th e

c u s to d ia n        in     th e      w ill o f t h e        c h ild ’s          m o th e r.         T h e    C ir c u it C o u r t o f

C o ffe e        C o u n ty     a w a rd e d         c u s to d y     to      th e     fa th e r a n d          h is    m o th e r.       W e

a f fir m .




                                                                      I.




                       T h e c h ild , R a c h e l L e e A n d e r s o n , w a s b o rn o n O c t o b e r 2 2 ,

1 9 9 0     to    J a m e s          W illia m      A n d e rs o n         a n d     L e e s a    D e y n e      A n d e r s o n .       T h e

p a re n ts        d iv o rc e d         o n     A u g u s t   1 2 , 1 9 9 1            in     C o ffe e       C o u n ty , a n d         th e

m o th e r w a s              a w a rd e d         c u s to d y      o f th e          m in o r c h ild .              L e e s a    D e y n e

A n d e r s o n d i e d s u d d e n ly o n A p r i l 2 9 , 1 9 9 7 le a v in g a w i l l i n w h i c h s h e

a p p o in t e d h e r p a r e n t s , P e g g y a n d J e rr y B r a d fo r d a s g u a r d ia n s o f t h e

c h i l d . J e r r y B r a d f o r d p r e d e c e a s e d h is d a u g h t e r o n A p r i l 1 9 , 1 9 9 6 .




                                                                    - 2 -
                      O n M a y 2 , 1 9 9 7 P e g g y B r a d fo r d file d a p e tit io n fo r c u s to d y

in    th e   C ir c u it C o u r t o f C o ffe e                 C o u n ty .              T h e      p e t it io n       n a m e d      J a m e s

W illia m     A n d e r s o n a s a d e fe n d a n t a n d a lle g e d t h a t h e h a d d e m a n d e d

c u s to d y o f t h e c h ild , b u t t h a t p la c in g t h e c h ild in h is c u s t o d y w o u ld

b e    d a n g e ro u s      b e c a u s e        o f h is      v io le n t a n d                 a g g re s s iv e         b e h a v io r a n d

p s y c h ia t r ic p r o b le m s .




                      J a m e s        W illia m           A n d e rs o n               o b ta in e d           p e rm is s io n         fo r     h is

m o th e r      M y ra        A le a       t o      in t e r v e n e          in         th e        a c tio n .            T h e y     file d       a

c o u n t e r c la im       fo r jo in t c u s to d y .




                      T h e p r o o f s h o w s t h a t s in c e 1 9 8 0 o r b e f o r e M r . A n d e r s o n

h a d a h is to r y o f a lc o h o lis m                   a n d s c h iz o p h r e n i a , f o r w h i c h h e d r a w s a

s e r v ic e -r e la t e d      d is a b ilit y           p e n s io n .           In      th e       p a s t h e           h a s     s h o w n      a

p r o p e n s it y    t o    im p r o v e         a n d     th e n    r e la p s e .               H is     a lc o h o lis m          m a k e s      it

m o r e lik e ly th a t h is s c h iz o p h r e n ia w ill r e c u r .                                     In    t h e    o p in io n o f o n e

p s y c h i a t r i s t , a m a n w i t h M r . A n d e r s o n ’s h i s t o r y w o u l d h a v e d if f i c u l t y

w it h in t e r p e r s o n a l r e la t io n s h ip s a n d b e in g n u r t u r in g t o o t h e r s . A s a

r e s u lt , a c h ild in h is c u s t o d y w o u ld b e “ a t r is k .”




                      M r. A n d e rs o n            o ffe re d        h is        tr e a t in g          p s y c h ia t r is t ’s      o p in io n

t h a t h e w a s c a p a b le o f t a k in g c a r e o f t h e c h ild a n d t h a t t h e r e w a s n o

p s y c h ia t r ic     p a t h o lo g y         th a t w o u ld        p r e v e n t h im                 fro m         d is c h a rg in g       h is

p a r e n t a l d u t ie s . D u r in g t h e s ix t e e n m o n t h s M r . A n d e r s o n h a s b e e n



                                                                     - 3 -
u n d e r t h e p s y c h ia t r is t ’s c a r e , h e h a s b e e n s o b e r a n d h a s ta k e n t h e

m e d ic a t io n      p r e s c rib e d        fo r th e     s c h iz o p h r e n ia .                In     th e     o p in io n      o f th e

d o c t o r , M r . A n d e r s o n h a s s t e a d ily im p r o v e d .




                     M r . A n d e r s o n te s tifie d t h a t h e in t e n d e d t o t a k e t h e c h ild

t o h is m o t h e r ’s h o m e in F lo r id a u n t il h e c o u ld m a k e m o r e p e r m a n e n t

liv in g    a r r a n g e m e n ts .           H is      s is te r liv e s a b o u t a                      m ile     a w a y      fr o m     h is

m o t h e r , s o s h e c a n le n d a d d it io n a l fa m ily s u p p o r t . B o t h t h e m o t h e r

a n d s is t e r d r in k s o c ia lly .




                     T h e o n ly te s tim o n y a b o u t a n y a g g re s s iv e b e h a v io r o n t h e

p a rt o f M r. A n d e rs o n                 c a m e     fro m      th e         m a te rn a l g r a n d m o th e r.                       S h e

te s tifie d     th a t s h e          w a s     p re s e n t a t th e                  h e a r in g        w h e n     h e r d a u g h te r

o b t a in e d a n u n c o n t e s t e d d iv o r c e . R e c it in g h e r d a u g h t e r ’s t e s t im o n y

in t h e f o r m e r t r ia l M s . B r a d f o r d s a id h e r d a u g h t e r t e s t if ie d t h a t M r .

A n d e rs o n      h a d    a    h o t te m p e r a n d            w o u ld            d is p la y     it in        p u b lic .     O n     o n e

o c c a s io n , M r . A n d e r s o n             th re a te n e d          to         c o m m it s u ic id e , a n d                 s h o t a

h o le in t h e f lo o r o f t h e ir t r a ile r . H e o n c e h e ld a g u n t o h is w if e ’s h e a d ,

a n d o n c e l o c k e d h e r o u t o f t h e h o u s e in t h e r a i n . O v e r M r . A n d e r s o n ’s

o b je c t io n ,     th e       t r ia l     ju d g e     a d m it t e d           t h is       t e s tim o n y           u n d e r        R u le

8 0 4 ( b ) ( a ) , T e n n . R . E v id . W e w ill n o t r e v ie w                            th e c o rre c tn e s s o f th a t

r u lin g h e r e , b e c a u s e d e s p it e t h a t e v id e n c e , t h e t r ia l ju d g e f o u n d t h a t

M r. A n d e rs o n          a n d     h is    m o t h e r s h o u ld             b e      g iv e n     jo in t c u s t o d y           o f th e

c h ild .



                                                                   - 4 -
                                                               II.




                  N a t u r a l p a r e n t s h a v e a c o n s tit u t io n a l r ig h t t o r a is e th e ir

c h ild r e n a s t h e y s e e fit . H a w k v . H a w k , 8 5 5 S .W .2 d 5 7 3 (T e n n . 1 9 9 3 ).

O n ly w h e n it is n e c e s s a ry to p r e v e n t s e rio u s h a rm                               t o t h e c h ild , m a y

t h e s ta t e in t e r fe r e w it h t h e r ig h t s o f n a t u r a l p a r e n t s . Id . a t 5 8 0 .

                                   T h e r e fo r e , in a c o n te s t b e tw            e e n        a p a re n t
                  a   n d     a n o n -p a r e n t , a p a r e n t c a n n o          t b e         d e p riv e d
                  o   f th     e c u s to d y o f a c h ild u n le s s t h             e re        h a s b e e n
                  a     fin   d in g , a ft e r n o t ic e r e q u ir e d b y           d u e        p ro c e s s ,
                  o   f s     u b s t a n t ia l h a r m t o t h e c h ild               . O          n ly th e n
                  m     a y      a c o u r t e n g a g e in a g e n e r a l “          b e s      t in t e r e s t
                  o   f        th e        c h ild ”     e v a lu a t io n  in               m    a k in g        a
                  d   e te      r m in a t io n o f c u s to d y .

In R e A d o p t io n o f F e m a le C h ild , 8 9 6 S .W .2 d 5 4 6 a t 5 4 8 (T e n n . 1 9 9 5 ).




                  T h e       b u r d e n i s o n t h e o n e s e e k in g t o d e p r i v e t h e n a t u r a l

p a re n t o f th e       c u s to d y     o f h is   o r h e r c h ild         to     p ro v e t h a t t h e          p a r e n t ’s

c u s to d y p o s e s a         ris k   o f s e rio u s h a rm         t o t h e c h ild .               In R e C ra w fo rd ,

0 2 A 0 1 -9 4 0 5 -C H -0 0 1 2 4         (file d    a t J a c k s o n , F e b . 2 2 , 1 9 9 5 ).                       W e    a re

s a t is fie d t h a t t h e g r a n d m o t h e r h a s fa ile d t o c a r r y th a t b u r d e n in t h is

c a s e .    A lt h o u g h       th e    fa th e r   h a s      s e r io u s        m e n ta l a n d            d e p e n d e n c y

p r o b le m s , h is tr e a t in g p h y s ic ia n e x p r e s s e d h is o p in io n t h a t h e p o s e d

n o t h r e a t t o t h e c h il d . I n a l l o f t h e s t r a n g e b e h a v io r t h a t h e e x h ib i t e d

d u r in g h is illn e s s , t h e p r o o f d id n o t r e v e a l t h a t h e e v e r p o s e d a t h r e a t

t o t h e c h ild .




                                                              - 5 -
                       A lt h o u g h        th e      t r ia l ju d g e          d id   n o t m a k e            a        s p e c if i c          fin d in g

th a t th e       fa t h e r d id         n o t p o s e          a     th r e a t t o     t h e    c h ild , s u c h                  a     fin d in g         is

im p lic it in h is c u s t o d y o r d e r . H is o r d e r d o e s r e c it e t h e f a t h e r ’s p a s t

s u b s ta n c e        a b u s e         a n d       p s y c h ia t r ic         p r o b le m s         b u t        it      r e lie s            o n      th e

t r e a t in g p h y s ic ia n ’s t e s t im o n y t h a t t h e c o n d it io n s w e r e in r e m is s io n

a n d t h e “ g e n e r a l s ta t e o f t h e la w                            in T e n n e s s e e r e la t iv e to g r a n t in g

p r e f e r e n c e t o p a r e n t s o v e r a ll o t h e r s .” T h e c o u r t c o n c lu d e s b y s a y in g

th a t “ th e         p ro o f m a n d a te s                  th a t th e         r e s p o n d e n t/f a t h e r , t h e                         n a tu ra l

fa t h e r o f t h is c h ild , b e g iv e n h e r c u s to d y a n d b e g iv e n a n o p p o rt u n it y

to   r a is e     h e r jo in t ly           w it h      h is        m o t h e r .”       W e      d o     n o t t h in k                   th e         p ro o f

p r e p o n d e r a t e s a g a in s t t h a t f in d in g .




                       B o th     s id e s          a rg u e         t h a t t h e ir e x p e r t ’s             o p in io n               s h o u ld        b e

g iv e n    p r im a r y        w e ig h t .          T h e      g r a n d m o th e r a rg u e s                      th a t th e                t r e a t in g

p s y c h ia t r is t h a d           n o t r e v ie w e d                th e      m e d ic a l r e c o r d s                  c o v e r in g              M r.

A n d e r s o n ’s       e n t ir e        e ig h t e e n            y e a r     h is to r y      o f m e n t a l illn e s s .                              M r.

A n d e rs o n a rg u e s             th a t th e          g r a n d m o t h e r ’s            e x p e rt o ffe re d                      a n     o p in io n

b a s e d       e n t ir e ly       o n       th e       m e d ic a l            re c o rd s       w it h o u t               a n y             p e rs o n a l

o b s e r v a t io n . W e t h in k u n d e r t h o s e c ir c u m s t a n c e s t h e t r ia l ju d g e h a d

to   m a k e      a    d e te r m in a t io n             a b o u t w h ic h             w it n e s s w a s m o r e                             c r e d ib le .

T h a t d e t e r m in a t io n is e n t it le d t o g r e a t w e ig h t o n a p p e a l.                                                      S t a te e x

r e l. B a ls in g e r v . T o w n o f M a d is o n v ille , 4 3 5 S W .2 d 8 0 3 ( T e n n . 1 9 6 8 ) .




                                                                         - 6 -
                     T h e g r a n d m o t h e r a ls o a rg u e s th a t t h e w ill n o m in a t in g h e r

a s c u s t o d ia n o f t h e c h ild s h o u ld b e g iv e n s o m e c o n s id e r a t i o n .                       S h e

c it e s T e n n . C o d e A n n . § 3 4 -1 2 -1 0 3 , a g e n e r a l s ta t u t e g o v e rn in g t h e

a p p o in t m e n t o f g u a r d ia n s . I n t h a t s t a t u t e , p e r s o n s d e s ig n a t e d in t h e

w i l l o f a p a r e n t o r p a r e n t s a r e c o n s id e r e d f o r g u a r d ia n s h ip ju s t a f t e r

t h e p a r e n t s t h e m s e lv e s .




                     W e d o n o t t h in k t h e s ta t u t e h a s a n y a p p lic a t io n h e r e . T h is

is n o t a g u a r d ia n s h ip p r o c e e d in g .               If it w e r e , t h e s ta t u t e g iv e s fir s t

p la c e t o p a r e n t s . T h e r e fo r e , w e r e je c t t h e a r g u m e n t t h a t t h e s ta t u t e

w o u ld h a v e a b e a rin g o n t h is c a s e .




                     T h e ju d g m e n t o f t h e c o u r t b e lo w           is a ffir m e d a n d t h e c a u s e

is   re m a n d e d      to    th e    C ir c u it C o u r t o f C o ffe e          C o u n ty      fo r a n y     fu r t h e r

p r o c e e d in g s t h a t m a y b e c o m e n e c e s s a r y . T a x t h e c o s ts o n a p p e a l

t o t h e a p p e lla n t .




                                                    _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                    B E N H . C A N T R E L L , P R E S ID IN G J U D G E ,
M .S .

C O N C U R :




_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
W I L L I A M C . K O C H , J R ., J U D G E



                                                            - 7 -
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
W IL L IA M B . C A IN , J U D G E




                                                            - 8 -